DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 13, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kull (5,681,015). Kull discloses (figure 2) a mid of train, MOT, mobile unit for use with a train (541, see figure 2, the unit being considered mobile since it is mounted on the train rather than trackside), the MOT mobile unit comprising: a first radio for communications with an end of train, EOT, unit disposed on one end of the train (542); and a second radio for communications with a head of train, HOT, unit disposed on other end of the train (52, see column 8, lines 3-8, each trailing car acts as a repeater for the 450MHz signal and therefore has not only a radio, i.e. 450MHz receiver, for communications with a head of train unit, but also a second radio, i.e. 450MHz transmitter, for communicating with the EQT unit), wherein with the first and second radios jointly the MOT mobile unit provides a repeater device functionality for communicating between the EQT unit and the HOT unit (see figure 4 and column 8, lines 3-8). As is shown in figure 2, each unit also connects to the electronic air brake and therefore implicitly includes a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull (5,681,015) in view of Teeter (2010/130124). Concerning independent claim 11, which is also directed to a mid of train unit, this claim appears to contain all features of independent claim 1 and should therefore be considered, and formulated, as a dependent claim. It is differentiated over claim 1 by the following additional features: that the hose is a pass through T-hose, such that the unit is configurable with the pass through t-hose to operate as the MOT mobile unit; and a single end-hose to couple to a last car of the train such that the MOT mobile unit is user configurable with the single end-hose to operate as the EQT unit instead of the MOT mobile unit; Kull however already discloses multiple such . 



Allowable Subject Matter
Claims 3, 5-6, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617